DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or fairly suggest (claim 1) a method of cryptographic wireless detection and authentication of fluids, the method performed by a computing device, the method comprising: receiving, from a transmitter attached to a container, a unique identifier associated with a fluid contained in the container; locating, at an immutable sequential listing, at least an identifier-specific record using the unique identifier, and a lot identifier associated with the unique identifier; retrieving, from the immutable sequential listing, at least a lot-specific record using the lot identifier; capturing, from the container, at least a secondary datum describing the container; generating an authenticity probability score as a function of the at least an identifier-specific record, the at least a lot-specific record, and the at least a secondary datum; and displaying to a user an output based on the authenticity probability score.

The prior art similarly fails to teach or fairly suggest (claim 11) a system for cryptographic wireless detection and authentication of fluids, the system comprising a computing device configured to: receive, from a transmitter attached to a container, a unique identifier associated with a fluid contained in the container; locate, at an immutable sequential listing, at least an identifier-specific record using the unique identifier, and a lot identifier associated with the unique identifier; retrieve, from the immutable sequential listing, at least a lot-specific record using the lot identifier; capture, from the container, at least a secondary datum describing the container; generate an authenticity probability score as a function of the at least an identifier-specific record, the at least a lot-specific record, and the at least a secondary datum; and display to a user an output based on the authenticity probability score.

The examiner notes that blockchain ledger recordation of wine identifiers appears in various prior art or art with claims that extend back before the instant invention such as Goto (US 2019/0260573), Muldoon et al. (US 2018/0356341), Mickel et al. (US 2022/0084043) and Gion et al. (US 2021/0219102), as well as art that was cited in the 7/15/2020 IDS submission by the application.

However, none of the prior art reviewed by the examiner discloses the second part of the claim, namely “capturing, from the container, at least a secondary datum describing the container; generating an authenticity probability score as a function of the at least an identifier-specific record, the at least a lot-specific record, and the at least a secondary datum; and displaying to a user an output based on the authenticity probability score” in the context of blockchain ledger recordation of liquids.

The examiner emphasizes that the claims are analyzed as a whole and this statement should not be construed as indicating that particular limitations by themselves would be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876